In re Otis, Oza T.; — Defendants); applying for writ of certiorari and/or review; to the Court of Appeal, Second Circuit, No. 22579-KA; Parish of Caddo, 1st Judicial District Court, Div. “H”, No. 142,063.
Prior report: La.App., 586 So.2d 595.
Granted in part. The record indicates that the defendant was sentenced as a multiple offender under La.Rev.Stat. 15:529.1 on all three counts despite the fact that his convictions were entered on the same day and involved offenses committed in a single criminal act or episode. The case is remanded to the court of appeal for reconsideration of Assignment of Error number 10, relating to defendant’s claim of excessive sentence, in light of State ex rel. Porter v. Butler, 573 So.2d 1106 (La.1991). Otherwise, the application is denied.